Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Claims 1-23 are pending.

2.  Applicant’s IDSs, filed 3/25/2019 and 12/11/2020 are acknowledged and have been considered. 

Claim Rejections - 35 USC § 102
3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless –

 (a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

5. Claims 1-2, 6-7, 10, 12-13, 15-16, 18-20 and 23 are rejected under 35 U.S.C. 102(a) as being anticipated by Morri et al. (EP 0333474, IDS Ref), as is evidenced by Dowdie et al. “Purification of human tissue plasminogen activator with Erythrina Trypsin Inhibitor” J. Bio. Chemistry, 1984).

With respect to claims 1 and 6-7, Morri teaches loading an Erythrina trypsin inhibitor (ETI)-agarose resin a medium containing tissue plasminogen activator (t-PA), which is considered the mixture comprising a protein of interest. (¶37). The ETI resin is considered an affinity chromatography (AC) matrix as is evidenced by Dowdie which discloses that the Erythrina inhibitor is used for affinity purification of tissue-plasminogen activator (abstract). 

Morri teaches that the column was subsequently washed with an aqueous solution which contained 0.5 M of arginine and 0.1 M of sodium chloride at pH 9.5 (“the pH of the at least one wash solution is greater than 8.0”) (¶38). As evidenced by the specification as filed, the term “nonbufffering salt” includes halogen salts including NaCl (p. 5, 2nd ¶). 

Claim 2 is included because Morri teaches that t-PA was then eluted (¶39). 

Claim 10 is included because Morri teaches that the process resulted in a substantially endotoxin, which is considered the “impurities”, free preparation ( ¶39). 

Claims 12-13 are included because Morri teaches as noted supra 0.5 M of arginine which intersects applicants’ claimed range of “0.05-0.85 M” and “0.1-0.5 M”. 

Claims 15-16 are included because Morri teaches as noted supra a concentration of sodium chloride of 0.1 M, which intersects applicants’ claimed range of “0.1-2.0 M” and 0.0-1.5 M”

Claims 18-20 are included because Morri teaches as noted supra a pH 9.5 which intersects applicants’ claimed “at least 8.5” and a range “of 8.1-9.5” and “of about 8.5-9.5”. 

Claim 23 is included because Morri teaches as noted removal of endotoxin, which is considered a HCP from the starting cell culture. 

The reference teachings anticipate the claimed invention.


Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained even though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.  Claims 1-2, 5-7, 10, 12-13, 15-16, 18-20 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morri et al. (EP 0333474, IDS Ref), as is evidenced by Dowdie et al. “Purification of human tissue plasminogen activator with Erythrina Trypsin Inhibitor” J. Bio. Chemistry, 1984), as applied to claims 1-2, 6-7, 10, 12-13, 15-16, 18-20 and 23 above and further in view of Wittwer (US Patent No: 4,857,320) and Chen et al. (US 2004/0224886).

The prior art teachings of Morri are discussed above.

The teachings differ from the claimed invention in the recitation that the wash solution includes arginine-HCL (claim 5).

Wittwer teaches that arginine has been widely used in solutions for various purposes such as to improve solubility of certain drugs. (column 2, lines 1-3) Wittwer teaches using arginine or a non-toxic salt of arginine to enhance the solubility of t-PA (column 1, lines 35-36). Wittwer exemplifies solubility and recovery of t-PA under varying conditions with arginine-HCL additive in buffered aqueous solution (column 4, lines 59-60)

Chen teaches arginine as a preferred amino acid solubilizing agent. Chen teaches that arginine may be present either in a free base form or in a salt form, for example, hydrochloric acid salt form. (¶42).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute arginine taught by Morii for an affinity chromatography wash buffer for the purification of t-PA with arginine-HCL taught by Wittwer and Chen. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because Wittwer and Chen teach that arginine may be used for a variety of purposes such as to increase the solubility of t-PA and solution either in its free or salt form. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


8.  Claims 1-2, 6-7, 10, 12-16, and 18-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morri et al. (EP 0333474, IDS Ref), as is evidenced by Dowdie et al. “Purification of human tissue plasminogen activator with Erythrina Trypsin Inhibitor” J. Bio. Chemistry, 1984), as applied to claims 1-2, 6-7, 10, 12-13, 15-16, 18-20 and 23 above, and further in view of Sun et al. (WO 2008/031020, IDS Ref. ).

The prior art teachings of Morri are discussed above.

The teachings differ from the claimed invention in the recitation that the arginine is at a concentration of or about 0.25 M (claim 14). 

The teachings also differ in the recitation that the pH of the wash solution is 9.0 (claim 21). 

The teachings further differ in the recitation that the impurities includes high molecular weight (HMW) species (claim 22).

Mori as noted supra teaches arginine in the wash solution for the purification of t-PA at a concentration of 0.5 M with 0.1 M of sodium chloride at pH 9.5 (¶38).

Sun teaches arginine wash solutions in protein purification using affinity chromatography which includes arginine in ranges from about 0.1-2.0 M. In one embodiment, the concentration of arginine in the wash solution is about 0.5-1.0 M  (¶10). 

Sun teaches that the pH of the wash solution is generally between about 4.5 and about 8.0 (¶71).

Sun further teaches that the impurities which are effectively removed using the arginine wash with affinity chromatography are aggregated proteins and high molecular weight species (¶s36, 66). 

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(I) 

Also, “Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 

In the instant case, Mori as noted above teaches purification of t-PA, which is the protein of interest, using an AC wash buffer which includes arginine at a concentration of 0.5 M, which is just 0.25 M more than applicants’ claimed 0.25 M. Mori further teaches a pH of 9.5, which is just 0.5 units than applicants’ claimed 9.0. Mori teaches that the wash is effective in removing endotoxin.

Sun teaches ranges of arginine which include applicants’ claimed 0.25 M concentration of arginine. Sun also teaches lower end pH ranges for the arginine wash solution. Sun teaches that the wash is effective for removing HMW proteins. Accordingly and in absence of evidence to the contrary, one of ordinary skill in the art would look to the secondary reference Sun for starting points of arginine concentration as well as pH and for using the wash to remove HMWs given that Sun teaches that the wash is effective to do so and have considered any remaining differences to be optimization, well within the skill of the ordinary artisan.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

9.  Claims 1-2, 6-7, 10, 12-13, 15-20 and 23  are rejected under 35 U.S.C. 103(a) as being unpatentable over Morri et al. (EP 0333474, IDS Ref), as is evidenced by Dowdie et al. “Purification of human tissue plasminogen activator with Erythrina Trypsin Inhibitor” J. Bio. Chemistry, 1984), as applied to claims 1-2, 6-7, 10, 12-13, 15-16, 18-20 and 23 above, and further in view of Angel et al. (J of Virological Methods, 116 (2004) 95-102).

The prior art teachings of Morri are discussed above.

The teachings differ from the claimed invention in the recitation that the nonbuffering salt is at a concentration of about 1 M (claim 17). 

Angel teaches purification of a glycoprotein using immobilized metal affinity chromatography which includes a wash with 1.25 M NaCl, pH followed by elution of the protein (section 2.4)

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(I) 

Also, “Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 

In the instant case, Mori as noted above teaches purification of t-PA, which is the protein of interest, using an AC wash for removing endotoxin. While Mori does not teach the currently claimed higher 1 M concentration of a nonbuffering salt such as NaCL, one of ordinary skill in the art would look to secondary references such as Angel for higher concentrations of NaCL for use in affinity chromatography wash buffers and have considered any differences to be optimization, well within the skill of the ordinary artisan, at least in absence of evidence to the contrary. 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Double Patenting
10.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
11.  Claims 1-23 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent No: 9,663,552, in view of Sun et al., (US WO2008/031020A2, IDS Ref) and Angel et al. (J of Virological Methods, 116 (2004) 95-102). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and ‘552 claim a method of producing a purified protein of interest using affinity chromatography (AC) with a wash solution that includes arginine or arginine derivative which is greater than 8.0, where the wash is performed in the presence of a nonbuffering salt and eluting the protein (see claim 1 of the ‘552).
The ‘552 further claims that the protein of interest is an antibody (claim 3), the AC is a Protein A column (claim 4) and that the wash includes arginine-HCL (claim 11).
The ‘552 further claims pH ranges of 8.5-9.5 (claim 5) and a pH which is about 9.0 (claim 7). 
The ‘552 does not specifically claim that the non-buffer salt includes a halogen salt such as NACl but the specification defines the term “non-buffering salt” to include a halogen salt which is sodium chloride (see detailed description ¶ 5). 
The ‘552 differs from the claimed invention in the recitation that the impurities includes HMW species as well as the concentrations of the non-buffering salt currently claimed. However, these concentrations would have been obvious at the time the invention was made in view of Sun and Angel as discussed above. 
12.  Claims 1-23 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent No: 9,505,803, in view of Sun et al., (US WO2008/031020A2, IDS Ref) and Angel et al. (J of Virological Methods, 116 (2004) 95-102). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and ‘803 claim a method of producing a purified protein of interest using affinity chromatography (AC) with a wash solution that includes arginine or arginine derivative which is greater than 8.0, where the wash is performed in the presence of a nonbuffering salt such as NaCL and eluting the protein (see claim 1 of the ‘803).
The ‘803 further claims that the protein of interest is an antibody (claim 1), 
The ‘803 further claims pH ranges of 8.5-9.5 (claim 6) and a pH which is about 9.0 (claim 7). The ‘803 also claims that the arginine is arginine-HCL (claim 3). 
The ‘803 also claims arginine at a concentration of about 0.25 M (claim 2), which intersects all of the currently claimed arginine concentration ranges. 
The ‘803 differs from the claimed invention in the recitation that the impurities includes HMW species as well as the concentrations of the non-buffering salt currently claimed. However, these concentrations would have been obvious at the time the invention was made in view of Sun and Angel as discussed above. 
13.  No claim is allowed.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 9, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644


/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644